Citation Nr: 0835222	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kurt P. Laffler, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision.  

In March 2008, the Board issued a decision that reopened the 
claim of service connection for PTSD, based on a finding that 
new and material evidence had been received.  The Board's 
action remanded the case to the RO for additional development 
of the merits.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have participated in combat 
with the enemy during his service in the Republic of Vietnam.  

3.  The veteran is not shown to have a diagnosis of PTSD that 
is based on a verified or potentially verifiable stressor or 
other event of his period of active service, including active 
duty performed in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the April 2005 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also asked the 
veteran to provide details of the combat-related incidents 
that resulted in the claimed PTSD, and enclosed a 
questionnaire for that purpose.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The January 2005 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The January 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the last Supplemental 
Statement of the Case (SSOC) in September 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are medical records 
from those VA medical providers that the veteran identified 
as having relevant records.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

As noted in more detail hereinbelow, the RO formally reviewed 
the file on two occasions to determine whether the veteran 
had presented a stressor in enough detail (location and date 
range) for verification by government records to be 
warranted, and determined on both occasions that the veteran 
had not done so.  The only verifiable stressor cited by the 
veteran to his VA medical providers - an assertion that he 
had been a POW in Vietnam - was submitted to the National 
Archives for verification and was not verified by that 
agency.  

The veteran has been advised of his entitlement to a hearing 
before the RO's decision review officer and/or before the 
Board, but he has not requested such a hearing.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

In this case the veteran has not presented a prima facie case 
of service connection for PTSD because there is no verified 
or verifiable stressor.  Since an examiner would not be able 
at this point to associate a psychiatric disorder with any 
verified stressor, there is no purpose to be served in 
remanding for medical examination until one or more stressors 
are verified.  

Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. 
West, 11 Vet. App. 353 (1998).

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The veteran's Report of Discharge (DD Form 214) shows that he 
served in the Republic of Vietnam for exactly one year.  SPR 
shows that, during his service in the 
Republic of Vietnam, he served in MOS 11D (armored cavalry 
scout) with the 11th Armored Cavalry Regiment and MOS 11B 
(light weapons infantryman) with the 9th Infantry Division.  
His campaign credits included the Vietnam Counteroffensive 
Phases III and IV and the Vietnam Tet Offensive.   

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the veteran's DD Form 214 nor his SPR 
provide any objective evidence to show that the veteran 
personally participated in combat with the enemy or received 
a combat-related wound or other traumatic injury related to 
combat while in the Republic of Vietnam.  There is no 
indication of a Combat Infantry Badge (CIB), Purple Heart 
Medal or other objective indicator of combat in the SPR, and 
the STR does not show treatment for any combat-related 
injury.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   

However, in addition to the absence of any official indices 
of combat (CIB, Purple Heart Medal, etc.) there is lacking 
any unofficial indices of combat, such as lay statements 
("buddy statements").  

The Board notes that the RO sent letters to the veteran in 
February 1988 and January 2006 (the latter with copy provided 
to his attorney) asking him to detail any in-service 
stressors, but the veteran did not respond.  

In March 2007, the veteran provided a rambling statement as 
follows: "This was during the Tet atten [sic] of of [sic] 
the take over of Sigoan [sic].  Firefights and dead bodies 
and the delta.  With everything."   

The veteran reported stressors to various VA medical 
providers as noted hereinbelow.  

In September 1994, the veteran told an examining VA 
psychiatrist that he had witnessed traumatic sights in 
Vietnam but had not been particularly bothered by them since 
his return.  

The veteran reported to a VA PTSD discussion group in 
December 2004 that he had experienced combat trauma in 
Vietnam while participating in a battle near Christmastime in 
which many soldiers were killed.  He also spoke on several 
occasions of a "POW experience" without elaborating; on one 
occasion he claimed to have been captured after three months 
in Vietnam and to have been held captive for 6.5 months 
before being rescued and sent to Japan for two months of 
treatment before being discharged home.  

It is possible that the alleged combat engagement could, 
conceivably, be independently verifiable.  Pentecost, 16 Vet. 
App. 124.  However, the veteran has not provided sufficient 
details or information to support an attempt to independently 
verify the occurrence of any such event while he was in the 
Republic of Vietnam, nor has the veteran provided any other 
supportive evidence-to include statements from former 
service comrades-to place him in the general vicinity of 
such an attack or otherwise to confirm a claimed incident or 
event of his service.  

In that regard, the RO determined in February 2006 and again 
in August 2008 that the veteran had not cited any stressors 
with enough detail to warrant submission for verification at 
the Center for Unit Records Research (CURR).  

The Board notes that the anecdotal experiences of the type 
cited by the veteran simply cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

The veteran's account of having been a POW is potentially 
verifiable, and the RO did attempt to verify the veteran's 
assertion of POW status through the National Archives list of 
surviving POWs in January 2006.  The response from National 
Archives was negative.  Also, the veteran's account of 
receiving medical treatment in Japan for two months after 
being rescued from his captors is not documented in either 
STR or SPR.  

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. 190, 192.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran is deemed to be not credible 
because his accounts to various medical providers are fraught 
with inaccuracies and inconsistencies.  For example, the 
veteran reported at times that he rose to the rank of 
Sergeant, while SPR clearly show that his highest rank was 
Specialist Fourth Class and that he was discharged as a 
Private.  He reported that he was awarded a CIB, but such 
award is not documented in SPR.  He also reported to at least 
one VA medical provider, in December 2001, that he had seen 
no combat in Vietnam (he informed the same provider, 
accurately, that he had been discharged under honorable 
conditions due to drug violations).  

In addition to these internal inconsistencies, the Board 
notes that the veteran has a criminal history for drug 
offenses and is a diagnosed as a paranoid schizophrenic, both 
of which argue against the credibility of his unsupported 
accounts.  

Under these circumstances, without more from the veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  

Simply stated, the occurrence of any of the specific in-
service stressful experiences has been corroborated by 
objective credible evidence, and the record does not present 
any basis for further developing the record in this regard.  


Diagnosis and Nexus

The claims file contains extensive VA and non-VA psychiatric 
treatment records, including examinations and reports of 
inpatient and outpatient treatment.  The predominant 
diagnosis throughout the record is schizoaffective disorder 
or schizophrenia.  However, the file also includes diagnoses 
of polysubstance abuse/dependence, depression and PTSD.  

For example, the veteran applied for admission to the VA PTSD 
program at Black Springs Health Center in October 2004 and 
was accepted in  December 2004.  A VA psychologist diagnosed 
PTSD in December 2004, although without noting any reported 
in-service traumas or noting the specific traumas on which 
the diagnosis was based.  A VA psychiatrist continued the 
diagnosis of PTSD later the same month, although without 
citing any specific military or non-military traumas.  

A March 2005 treatment note by a VA addiction therapist, co-
signed by a VA psychiatrist, lists diagnoses of continuous 
severe cannabis dependence; nicotine dependence; cocaine 
dependence and amphetamine dependence in partial remission;  
alcohol dependence in full sustained remission; and PTSD and 
schizophrenia by history.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. at 153.  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 10 Vet. App. at 143-44.  

Just because a physician or other health care professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the Board is required to 
grant the claim of service connection for PTSD.   Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds in its review of the record that the veteran 
does not identified with specificity any potentially 
verifiable in-service stressors.  Accordingly, on this 
record, there can be no medical evidence of nexus between any 
diagnosed PTSD and in-service stressors.  

Accordingly, the Board finds that the claim of service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, absent any credible 
evidence that a claimed in-service stressor occurred that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


